Cite as 2014 Ark. App. 42



                 ARKANSAS COURT OF APPEALS
                                      DIVISION III
                                      No. CR-13-443




                                            Opinion Delivered   January 15, 2014

JOE JONES                            APPEAL FROM THE CRITTENDEN
                           APPELLANT COUNTY CIRCUIT COURT
                                     [CR-2008-258]
V.
                                            HONORABLE RALPH WILSON, JR.,
STATE OF ARKANSAS                           JUDGE

                              APPELLEE AFFIRMED; MOTION TO WITHDRAW
                                       GRANTED


                             RHONDA K. WOOD, Judge


       This is a no-merit appeal from a probation revocation. Joe Jones pleaded guilty to

fleeing, a Class “D” felony, and was sentenced to sixty months’ probation. The State filed a

petition to revoke Jones’s probation alleging that, among other violations, he had failed to

pay his fines, costs, and fees as directed. The circuit court revoked his probation and

sentenced him to seventy-two months’ suspended imposition of sentence.

       In compliance with Rule 4-3(k) of the Rules of the Arkansas Supreme Court and

Court of Appeals, Jones’s attorney brings a no-merit appeal and a motion asking to be

relieved as counsel. The motion to withdraw is accompanied by a brief, including both a

discussion of all matters in the record that might arguably support an appeal and a statement
                                   Cite as 2014 Ark. App. 42


as to why counsel considers the points to be incapable of supporting a meritorious appeal.

Jones has not exercised his right to file pro se points for reversal.

       The State needs to show only one violation of probation in order to sustain a

revocation. Phillips v. State, 101 Ark. App. 190, 272 S.W.3d 123 (2008). Here, the

Crittenden County Sheriff’s Office Collector, Amy Peyton, testified that her office had not

received any payments from Jones. This was sufficient for the court to find that Jones

violated his probation by failing to pay all fines, costs, and probation fees. From our review

of the record and the brief presented to us, we find that counsel has complied with the

requirements of Rule 4-3(k)(1) and hold that there is no merit to this appeal. Accordingly,

counsel’s motion to withdraw is granted and the revocation is affirmed.

       Affirmed; motion to withdraw granted.

       HARRISON and GRUBER, JJ., agree.

       C. Brian Williams, for appellant.

       No response.




                                             2